FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2015 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ ASTRAZENECA PRICES A $6 BILLION BOND ISSUE AstraZeneca PLC announces that yesterday it conducted a global bond market transaction by issuing a total of $6bn of notes. The proceeds of the issue will be used to fund the previously announced acquisition of ZS Pharma, Inc., to repay certain outstanding commercial paper obligations, and for general corporate purposes. The transaction, which is a global offering registered with the US Securities and Exchange Commission (SEC), consists of five tranches: · $0.4bn of 3-year floating rate notes; · $1.0bn of 3-year fixed rate notes with a coupon of 1.750%; · $1.6bn of 5-year fixed rate notes with a coupon of 2.375%; · $2.0bn of 10-year fixed rate notes with a coupon of 3.375%; and · $1.0bn of 30-year fixed rate notes with a coupon of 4.375%. The notes will be issued under AstraZeneca's existing automatic shelf registration statement on Form F-3, which AstraZeneca filed with the SEC on 26 November 2013. Such registration statement provides for the offer and sale from time to time of an indeterminate amount of AstraZeneca's debt securities and includes a prospectus that investors should read to obtain more complete information. The offering was made solely by means of a written prospectus forming part of the effective registration statement. A copy of the prospectus supplement and accompanying prospectus relating to the offering can be obtained by contacting Barclays Capital Inc. at +1 , HSBC Securities (USA) Inc at +1 , Merrill Lynch, Pierce, Fenner & Smith Incorporated at +1 or Morgan Stanley & Co. LLC at +1 ou may also get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. This announcement shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. The bond issuance does not have any material impact to the Company's financial guidance for 2015. 11 November 2015 About AstraZeneca AstraZeneca is a global, innovation-driven biopharmaceutical business that focuses on the discovery, development and commercialisation of prescription medicines, primarily for the treatment of cardiovascular, metabolic, respiratory, inflammation, autoimmune, oncology, infection and neuroscience diseases. AstraZeneca operates in over 100 countries and its innovative medicines are used by millions of patients worldwide. For more information about AstraZeneca please visit: www.astrazeneca.com. CONTACTS Media Enquiries Esra Erkal-Paler UK/Global +44 20 7604 8030 Vanessa Rhodes UK/Global +44 20 7604 8037 Ayesha Bharmal UK/Global +44 20 7604 8034 Karen Birmingham UK/Global +44 20 7604 8120 Jacob Lund Sweden +46 8553260 20 Michele Meixell US +1 Investor Enquiries UK Thomas Kudsk Larsen Oncology +44 20 7604 8199 +44 7818 524185 Eugenia Litz RIA +44 20 7604 8233 +44 7884 735627 Nick Stone CVMD +44 1 +44 7717 618834 Craig Marks Finance +44 20 7604 8591 +44 7881 615764 Christer Gruvris Consensus Forecasts +44 20 7604 8126 +44 7827 836825 US Lindsey Trickett Oncology, ING +1 +1 Mitch Chan Oncology +1 +1 Dial / Toll-Free +1 +1 Key: RIA - Respiratory, Inflammation and Autoimmunity, CVMD - Cardiovascular and Metabolic Disease, ING - Infection, Neuroscience and Gastrointestinal SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:11 November 2015 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
